DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered and they are persuasive and as such, a second Non-Final Response office action is presented with newly found prior Art combined with previously presented prior Art. 



 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 21, 22, 24, 25-32, 34-38, and 40  are rejected under 35 U.S.C. 103 as being unpatentable over Secor (US 8296412 B2) in view of Peuter (US 8301755 B2), and further in view of Mohaban (US 20130332590 A1).
Regarding Claim 21

Secor teaches:

A system, comprising: a processor; and a memory, accessible by the processor, the memory storing instructions, that when executed by the processor, cause the processor to perform operations comprising: generating a node hierarchy comprising a plurality of nodes that represent a plurality of respective configuration items in a configuration management database (col 2 lines 50-65 build relationship between systems (generating a node hierarchy), impact analysis data structure (management database) comprises a plurality of organizational nodes each representative of an enterprise element (configuration items), hierarchy structures (node hierarchy) of said organizational nodes, said hierarchy structures defining relationships of organizational nodes to one another by the data contained therein, col 9 lines 5-20 fig. 11 organizational hierarchy structure with OrgNodes), 

wherein the plurality of configuration items are associated with a service model (col 9 lines 5-20 organizational hierarchy structure with nodes or work stations (service model)),

and a relationship between two or more nodes of the node hierarchy is based on one or more impact rules defining a degree of impact contribution between the (col 2 lines 15-35 relationships defined by the impact analysis data structure (relationship defined by impact rules), col 2 lines 55-65 impact analysis data structure comprises a plurality of organizational nodes each representative of an enterprise element (configuration items), one or more hierarchy structures of said organizational nodes, said hierarchy structures defining relationships of organizational nodes to one another by the data contained therein, said hierarchy structures representative of structures, hierarchy based on relationships between enterprise-related data objects, the relationships defined by at least one data impact analysis data structure populated with data accessed from a plurality of data sources throughout the network); 

Secor does not teach:

receiving an indication of an alert affecting a first set of nodes of the plurality of nodes in the node hierarchy; 

and performing impact calculation against the node hierarchy based on the alert, comprising: calculating a first impact value for a first node of the first set of nodes and a second impact value for a second node of the first set of nodes in parallel, wherein the first node and the second node are at different levels of the node hierarchy; 

identifying a second set of nodes of the plurality of nodes in the node hierarchy, wherein the second set of nodes includes a third node having the relationship with the first node; and 

calculating a third impact value for the third node based on the first impact value and the one or more impact rules.

Peuter teaches:

receiving an indication of an alert affecting a first set of nodes of the plurality of nodes in the node hierarchy (Col 4 lines 15-35 Impact propagation of states is often referred to as state propagation, output state is a discrete "status," such as OK, WARNING or ALARM (alert indicative of condition affecting first and second set of nodes), the impact propagation function can just as easily compute the state of each node (first and second node) as percentage availability, level of operational throughput, or some other operational state indicative of the node's operation, impact propagation through graph 205 (effect of alert on other nodes in the hierarchy, impact calculation against other nodes)); 


Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Secor in light of Peuter in order to efficiently propagate service impact data in a directed acyclic graph, to allow a system or business administrator to maintain real-time notification and visualization of, the impacted state of all objects in the graph (Peuter abstract).

Secor-Peuter does not teach:


and performing impact calculation against the node hierarchy based on the alert, comprising: calculating a first impact value for a first node of the first set of nodes and a second impact value for a second node of the first set of nodes in parallel, wherein the first node and the second node are at different levels of the node hierarchy; 

identifying a second set of nodes of the plurality of nodes in the node hierarchy, wherein the second set of nodes includes a third node having the relationship with the first node; and 

calculating a third impact value for the third node based on the first impact value and the one or more impact rules. Severity 

Mohaban teaches:


and performing impact calculation against the node hierarchy based on the alert, comprising: calculating a first impact value for a first node of the first set of nodes and a second impact value for a second node of the first set of nodes in parallel, wherein the first node and the second node are at different levels of the node hierarchy (¶120 Impact tree: Set of rules defining how impact status 
propagates from one entity in an application topology to elements depending on that entity, and so on, eventually (calculating a first impact value for a first node, calculating a second impact value for a second node in parallel and eventually) reaching the root of the tree (impact calculation is done on parallel for every element in the tree, impact tree typically comprises a status for each individual element in the relevant application topology, which status is computed based on the status of all "child" elements on which the individual element depends, and its own state, e.g., as received through incoming alerts (impact calculation based on alert) ¶130 ¶225)); 

identifying a second set of nodes of the plurality of nodes in the node hierarchy, wherein the second set of nodes includes a third node having the relationship with the first node (¶184 FIGS. 6a-6b, bold lines indicate cluster relationships (identifying multiple set of nodes (first, second, and third) and their relationships), dashed lines indicate inclusions and solid non-bold lines indicate application flow ¶120 Impact tree: Set of rules defining how impact status propagates from one entity in an application topology to elements depending on that entity, and so on, eventually (calculating a first impact value for a first node, calculating a second impact value for a second node in parallel and eventually) reaching the root of the tree (impact calculation is done on parallel for every element in the tree, impact tree typically comprises a status for each individual element in the relevant application topology, which status is computed based on the status of all "child" elements on which the individual element depends, and its own state, e.g., as received through incoming alerts (impact calculation based on alert) ¶130 ¶225)); and 

calculating a third impact value for the third node based on the first impact value and the one or more impact rules (¶184 FIGS. 6a-6b, bold lines indicate cluster relationships (identifying multiple set of nodes (first, second, and third) and their relationships), dashed lines indicate inclusions and solid non-bold lines indicate application flow ¶120 Impact tree: Set of rules defining how impact status propagates from one entity in an application topology to elements depending on that entity, and so on, eventually (calculating a first impact value for a first node, calculating a third impact value for a third node in parallel and eventually) reaching the root of the tree (impact calculation is done on parallel for every element in the tree, impact tree typically comprises a status for each individual element in the relevant application topology, which status is computed based on the status of all "child" elements on which the individual element depends, and its own state, e.g., as received through incoming alerts (impact calculation based on alert) ¶130 ¶225)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Secor-Peuter in light of Mohaban in order to provide a method for prioritizing information technology  (Mohaban ¶11).



Regarding Claim 22

Secor-Peuter-Mohaban teaches:

The system of claim 21.

Secor teaches:

The system of claim 21, wherein the first node and the third node are at different levels in the node hierarchy (col 2 lines 50-65 build relationship between systems (generating a node hierarchy), impact analysis data structure (management database) comprises a plurality of organizational nodes each representative of an enterprise element (configuration items), hierarchy structures (node hierarchy with plurality of levels including parent and child nodes) of said organizational nodes, said hierarchy structures defining relationships of organizational nodes to one another by the data contained therein, col 9 lines 5-20 fig. 11 organizational hierarchy structure with OrgNodes).


Regarding Claim 24

Secor-Peuter-Mohaban teaches:

The system of claim 21.

Secor teaches:

The system of claim 21, wherein the operations comprise transmitting, to a computing device, a graphical user interface comprising the node hierarchy after generating the node hierarchy (col 2 lines 50-65 build relationship between systems (generating a node hierarchy), impact analysis data structure (management database) comprises a plurality of organizational nodes each representative of an enterprise element (configuration items), hierarchy structures (node hierarchy with plurality of levels including parent and child nodes) of said organizational nodes, said hierarchy structures defining relationships of organizational nodes to one another by the data contained therein, col 9 lines 5-20, screen display from the configuration function is shown in FIG. 11 organizational hierarchy structure with OrgNodes, screen displays generated by one embodiment of the invention, command interface)

Regarding Claim 25

Secor-Peuter-Mohaban teaches:

The system of claim 21.

Secor teaches:
The system of claim 24, wherein performing impact calculation against the node hierarchy based on the alert comprises transmitting, to the computing device, an updated graphical user interface, wherein the updated graphical user interface comprises the node hierarchy and indications of the first impact value calculated for the first node, the second impact value calculated for the second node, or the third impact value calculated for the third node, or a combination thereof (col 9 lines 20-45 Action tree and node objects and accompanying policies are edited through the exemplary screen display (an updated graphical user interface) shown in FIG. 12, editing parameters of a node, node affected by each event, col 21 lines 20-40 parameters are configured using EventBroker, when new events are read, EventBroker packages each event as a field or value pairs (first and second impact value)).

Regarding Claim 26
Secor-Peuter-Mohaban teaches:

The system of claim 21.

Mohaben teaches:

The system of claim 24, wherein performing impact calculation against the node hierarchy based on the alert comprises: calculating an overall status of the service model based on the first impact value and the third impact value (¶120 Impact tree (overall status): Set of rules defining how impact status propagates from one entity in an application topology to elements depending on that entity, and so on, eventually (calculating a first impact value for a first node, calculating a second impact value for a second node in parallel and eventually) reaching the root of the tree (impact calculation is done on parallel for every element in the tree, impact tree typically comprises a status for each individual element in the relevant application topology, which status is computed based on the status of all "child" elements on which the individual element depends, and its own state, e.g., as received through incoming alerts (impact calculation based on alert) ¶130 ¶225))
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Secor-Peuter in light of Mohaban in order to provide a method for prioritizing information technology servicing in terms of priorities of the computerized organization rather than, or rather than solely, in terms of infrastructure level-expressed priorities (Mohaban ¶11).

Secor teaches:

transmitting, to the computing device, an updated graphical user interface, wherein the updated graphical user interface comprises an indication of the overall status of the service model (col 9 lines 20-45 Action tree and node objects and accompanying policies are edited through the exemplary screen display (an updated graphical user interface) shown in FIG. 12, editing parameters of a node, node affected by each event, col 21 lines 20-40 parameters are configured using EventBroker, when new events are read, EventBroker packages each event as a field or value pairs (first and second impact value) col 19 lines 5-25 Service Registry screen provides a view of which services are registered along with the status of each (overall status of service model)).

Regarding Claim 27

Secor-Peuter-Mohaban teaches:

The system of claim 21.

Secor teaches:
The system of claim 21, wherein the first node is a child node of the third node (col 2 lines 50-65 build relationship between systems (generating a node hierarchy), impact analysis data structure (management database) comprises a plurality of organizational nodes each representative of an enterprise element (configuration items), hierarchy structures (node hierarchy with plurality of levels including parent and child nodes) of said organizational nodes, said hierarchy structures defining relationships of organizational nodes to one another by the data contained therein, col 9 lines 5-20, screen display from the configuration function is shown in FIG. 11 organizational hierarchy structure with OrgNodes, screen displays generated by one embodiment of the invention, command interface).


Regarding Claim 28 and 35

Secor teaches:

A method, comprising: transmitting, to a computing device via one or more processors, a graphical user interface comprising a node hierarchy that includes a plurality of nodes that respectively represent a plurality of configuration items in a configuration management database, wherein the plurality of configuration items are associated with a service model (col 2 lines 50-65 build relationship between systems (generating a node hierarchy), impact analysis data structure (management database) comprises a plurality of organizational nodes each representative of an enterprise element (configuration items), hierarchy structures (node hierarchy) of said organizational nodes, said hierarchy structures defining relationships of organizational nodes to one another by the data contained therein, col 9 lines 5-20 fig. 11 organizational hierarchy structure with nodes or work stations (service model)), and 

each relationship between respective nodes of the node hierarchy is based on one or more impact rules (col 2 lines 15-35 relationships defined by the impact analysis data structure (relationship defined by impact rules), col 2 lines 55-65 impact analysis data structure comprises a plurality of organizational nodes each representative of an enterprise element (configuration items), one or more hierarchy structures of said organizational nodes, said hierarchy structures defining relationships of organizational nodes to one another by the data contained therein, said hierarchy structures representative of structures, hierarchy based on relationships between enterprise-related data objects, the relationships defined by at least one data impact analysis data structure populated with data accessed from a plurality of data sources throughout the network); 

transmitting, to the computing device via the one or more processors, an updated graphical user interface, wherein the updated graphical user interface comprises the node hierarchy and respective status indicators associated with each node of the first set of nodes that are representative of the first impact values and (col 9 lines 20-45 Action tree and node objects and accompanying policies are edited through the exemplary screen display (an updated graphical user interface) shown in FIG. 12, editing parameters of a node, node affected by each event, col 21 lines 20-40 parameters are configured using EventBroker, when new events are read, EventBroker packages each event as a field or value pairs (first and second impact value)).

Secor does not teach: 

receiving, via the one or more processors, an indication of an alert affecting a first set of nodes of the plurality of nodes in the node hierarchy; 

performing, via the one or more processors, impact calculation against the node hierarchy based on the alert, comprising: calculating respective first impact values in parallel for each node of the first set of nodes affected by the alert, wherein the first set of nodes comprises a first node and a second node at different levels of the node hierarchy; and 

calculating respective second impact values in parallel for each node of a second set of nodes having respective relationships with one or more nodes of the first set of nodes; and 


Peuter teaches: 

receiving, via the one or more processors, an indication of an alert affecting a first set of nodes of the plurality of nodes in the node hierarchy (Col 4 lines 15-35 Impact propagation of states is often referred to as state propagation, output state is a discrete "status," such as OK, WARNING or ALARM (alert indicative of condition affecting first and second set of nodes), the impact propagation function can just as easily compute the state of each node (first and second node) as percentage availability, level of operational throughput, or some other operational state indicative of the node's operation, impact propagation through graph 205 (effect of alert on other nodes in the hierarchy, impact calculation against other nodes)); 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Secor in light of Peuter in order to efficiently propagate service impact data in a directed acyclic graph, to allow a system or business administrator to maintain real-time (Peuter abstract).

Secor-Peuter does not teach: 

performing, via the one or more processors, impact calculation against the node hierarchy based on the alert, comprising: calculating respective first impact values in parallel for each node of the first set of nodes affected by the alert, wherein the first set of nodes comprises a first node and a second node at different levels of the node hierarchy; and 

calculating respective second impact values in parallel for each node of a second set of nodes having respective relationships with one or more nodes of the first set of nodes; and 

Mohaban teaches: 

performing, via the one or more processors, impact calculation against the node hierarchy based on the alert, comprising: calculating respective first impact values in parallel for each node of the first set of nodes affected by the alert, wherein the first set of nodes comprises a first node and a second node at different levels of the node hierarchy (¶120 Impact tree (overall status): Set of rules defining how impact status propagates from one entity in an application topology to elements depending on that entity, and so on, eventually (calculating a first impact value for a first node, calculating a second impact value for a second node in parallel and eventually) reaching the root of the tree (impact calculation is done on parallel for every element in the tree, impact tree typically comprises a status for each individual element in the relevant application topology, which status is computed based on the status of all "child" elements on which the individual element depends, and its own state, e.g., as received through incoming alerts (impact calculation based on alert) ¶130 ¶225)); and 

calculating respective second impact values in parallel for each node of a second set of nodes having respective relationships with one or more nodes of the first set of nodes (¶184 FIGS. 6a-6b, bold lines indicate cluster relationships (identifying multiple set of nodes (first, second, and third) and their relationships), dashed lines indicate inclusions and solid non-bold lines indicate application flow ¶120 Impact tree: Set of rules defining how impact status propagates from one entity in an application topology to elements depending on that entity, and so on, eventually (calculating a first impact value for a first node, calculating a third impact value for a third node in parallel and eventually) reaching the root of the tree (impact calculation is done on parallel for every element in the tree, impact tree typically comprises a status for each individual element in the relevant application topology, which status is computed based on the status of all "child" elements on which the individual element depends, and its own state, e.g., as received through incoming alerts (impact calculation based on alert) ¶130 ¶225)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Secor-Peuter in light of Mohaban in order to provide a method for prioritizing information technology servicing in terms of priorities of the computerized organization rather than, or rather than solely, in terms of infrastructure level-expressed priorities (Mohaban ¶11).



Regarding Claim 29 and 36 
Secor-Peuter-Mohaban teaches:

The system of claim 28.

Mohaban teaches:

The method of claim 28, wherein performing, via the one or more processors, impact calculation against the node hierarchy based on the alert comprises calculating an overall status of the service model based on the respective first impact values and the respective second impact values (¶120 Impact tree (overall status): Set of rules defining how impact status propagates from one entity in an application topology to elements depending on that entity, and so on, eventually (calculating a first impact value for a first node, calculating a second impact value for a second node in parallel and eventually) reaching the root of the tree (impact calculation is done on parallel for every element in the tree, impact tree typically comprises a status for each individual element in the relevant application topology, which status is computed based on the status of all "child" elements on which the individual element depends, and its own state, e.g., as received through incoming alerts (impact calculation based on alert) ¶130 ¶225))
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Secor-Peuter in light of Mohaban in order to provide a method for prioritizing information technology  (Mohaban ¶11).

Regarding Claim 30
Secor-Peuter-Mohaban teaches:

The system of claim 29.

Secor teaches:

The method of claim 29, wherein the updated graphical user interface comprises an indication of the overall status of the service model (col 9 lines 20-45 Action tree and node objects and accompanying policies are edited through the exemplary screen display (an updated graphical user interface) shown in FIG. 12, editing parameters of a node, node affected by each event, col 21 lines 20-40 parameters are configured using EventBroker, when new events are read, EventBroker packages each event as a field or value pairs (first and second impact value) col 19 lines 5-25 Service Registry screen provides a view of which services are registered along with the status of each (overall status of service model)).



Regarding Claim 31

Secor-Peuter-Mohaban teaches:

The system of claim 28.

Secor teaches:
The method of claim 28, wherein the one or more impact rules define a degree of impact contribution between two or more nodes associated with each relationship (col 2 lines 15-35 relationships defined by the impact analysis data structure (relationship defined by impact rules), col 2 lines 55-65 impact analysis data structure comprises a plurality of organizational nodes each representative of an enterprise element (configuration items), one or more hierarchy structures of said organizational nodes, said hierarchy structures defining relationships of organizational nodes to one another by the data contained therein, said hierarchy structures representative of structures, hierarchy based on relationships between enterprise-related data objects, the relationships defined by at least one data impact analysis data structure populated with data accessed from a plurality of data sources throughout the network (wherein the self- severity vector is indicative of a degree to which a functional operation of the node may be affected based on the alerts independent of other nodes of the node hierarchy))..

Regarding Claim 32

Secor-Peuter-Mohaban teaches:

The system of claim 31.

Secor teaches:
 The method of claim 31, wherein the degree of impact contribution between the two or more nodes associated with each relationship comprises the degree of impact contribution from a child node associated with each relationship to a parent node associated with each relationship (col 2 lines 15-35 relationships defined by the impact analysis data structure (relationship defined by impact rules), col 2 lines 55-65 impact analysis data structure comprises a plurality of organizational nodes each representative of an enterprise element (configuration items), one or more hierarchy structures of said organizational nodes, said hierarchy structures defining relationships of organizational nodes to one another by the data contained therein, said hierarchy structures representative of structures, hierarchy based on relationships between enterprise-related data objects, the relationships defined by at least one data impact analysis data structure populated with data accessed from a plurality of data sources throughout the network (wherein the self- severity vector is indicative of a degree to which a functional operation of the node may be affected based on the alerts independent of other nodes of the node hierarchy)).

Regarding Claim 34

Secor-Peuter-Mohaban teaches:

The system of claim 28.

Secor teaches:
The method of claim 28, wherein the second set of nodes comprises a third node and a fourth node at different levels in the node hierarchy (col 2 lines 50-65 build relationship between systems (generating a node hierarchy), impact analysis data structure (management database) comprises a plurality of organizational nodes each representative of an enterprise element (configuration items), hierarchy structures (node hierarchy with plurality of levels including parent and child nodes as second and third levels in the hierarchy) of said organizational nodes, said hierarchy structures defining relationships of organizational nodes to one another by the data contained therein, col 9 lines 5-20 fig. 11 organizational hierarchy structure with OrgNodes).

Regarding Claim 37

Secor-Peuter-Mohaban teaches:

The non-transitory, computer-readable medium of claim 35.

Secor teaches:

The non-transitory, computer-readable medium of claim 35, wherein the updated graphical user interface comprises an indication of the overall status of the service model (col 9 lines 20-45 Action tree and node objects and accompanying policies are edited through the exemplary screen display (an updated graphical user interface) shown in FIG. 12, editing parameters of a node, node affected by each event, col 21 lines 20-40 parameters are configured using EventBroker, when new events are read, EventBroker packages each event as a field or value pairs (first and second impact value) col 19 lines 5-25 Service Registry screen provides a view of which services are registered along with the status of each (overall status of service model)).

Regarding Claim 38

Secor-Peuter-Mohaban teaches:

The non-transitory, computer-readable medium of claim 35.

Secor teaches:

The non-transitory, computer-readable medium of claim 35, wherein the degree of impact contribution between two nodes associated with each relationship comprises the degree of impact contribution from a child node associated with each relationship to a parent node associated with each relationship (col 2 lines 15-35 relationships defined by the impact analysis data structure (relationship defined by impact rules), col 2 lines 55-65 impact analysis data structure comprises a plurality of organizational nodes each representative of an enterprise element (configuration items), one or more hierarchy structures of said organizational nodes, said hierarchy structures defining relationships of organizational nodes to one another by the data contained therein, said hierarchy structures representative of structures, hierarchy based on relationships between enterprise-related data objects, the relationships defined by at least one data impact analysis data structure populated with data accessed from a plurality of data sources throughout the network (wherein the self- severity vector is indicative of a degree to which a functional operation of the node may be affected based on the alerts independent of other nodes of the node hierarchy))


Regarding Claim 40

Secor-Peuter-Mohaban teaches:

The non-transitory, computer-readable medium of claim 35.

Secor teaches:

The non-transitory, computer-readable medium of claim 35, wherein the second set of nodes comprises a third node and a fourth node at different levels in the node hierarchy (col 2 lines 50-65 build relationship between systems (generating a node hierarchy), impact analysis data structure (management database) comprises a plurality of organizational nodes each representative of an enterprise element (configuration items), hierarchy structures (node hierarchy with plurality of levels including parent and child nodes) of said organizational nodes, said hierarchy structures defining relationships of organizational nodes to one another by the data contained therein, col 9 lines 5-20, screen display from the configuration function is shown in FIG. 11 organizational hierarchy structure with OrgNodes, screen displays generated by one embodiment of the invention, command interface).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        02/24/2021